Citation Nr: 1232543	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids prior to January 19, 2009, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for hemorrhoids and assigned a 0 percent rating effective July 29, 2006.  The matter has since been transferred to the RO in Roanoke, Virginia, which granted a 10 percent rating for hemorrhoids effective January 19, 2009, in a February 2009 rating decision.

Notably, the September 2007 rating decision on appeal addressed 10 other claims filed by the Veteran, in addition to his claim for hemorrhoids.  In his October 2007 notice of disagreement, the Veteran expressed disagreement with all 11 issues.  In response, the RO promulgated a September 2008 statement of the case (SOC), and following the submission of additional evidence, a March 2009 supplemental statement of the case (SSOC).  The Veteran then filed an April 2009 VA Form 9 substantive appeal in which he indicated his intent to only appeal the assigned rating for service-connected hemorrhoids.  The Veteran did not file a VA Form 9 or other written statement that could be construed as a substantive appeal with respect to the remaining issues within 60 days of the SSOC.  Therefore, the Board does not have jurisdiction over those issues.


FINDINGS OF FACT

1.  Prior to January 19, 2009, no external hemorrhoids were documented, and the Veteran denied any significant symptoms.

2.  From January 19, 2009, the Veteran's condition was manifested by irreducible hemorrhoids with some bleeding; thrombosis, anemia, and fissures were not present.



CONCLUSIONS OF LAW

1.  Prior to January 19, 2009, the criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2011). 

2.  From January 19, 2009, the criteria for an initial rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in the Veteran's October 2007 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a September 2008 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's hemorrhoids.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the appellant with the opportunity to submit evidence and arguments in support of his claims.  The appellant and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's hemorrhoids are rating under Diagnostic Code 7336.  He is assigned a 0 percent rating prior to January 19, 2009, and a 10 percent rating thereafter.

The rating schedule provides for a 0 percent rating for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7736.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.

B.  Evidence

The Veteran underwent a general VA examination in March 2007.  The Veteran reported being treated in service for a hemorrhoid.  However, he had not had any additional problems with hemorrhoids and did not report any history of a palpable lump, infection, or hemorrhage.  On examination, no external hemorrhoids were found.

The Veteran was afforded an additional VA examination in August 2007 because he was dissatisfied with his prior examination.  However, with respect to his hemorrhoid condition, the Veteran reported that he did not have any hemorrhoidal problems and did not want a rectal examination performed.

Another examination was performed in January 2009.  The Veteran reported anal itching, pain, bleeding, and blood in the stool.  He denied any diarrhea, tenesmus, swelling, perianal discharge, pain with defecation, or rectal bleeding.  He described a leakage of stool, which occurred during most of the day and in moderate amounts.  A pad was needed 3 times per day.  He denied any hospitalization or surgery for his condition.  He treated his condition with a soft diet and pain medication.  He reported limitations with walking and needing to be near a rest room.  On examination, external hemorrhoids were present and not reducible.  Thrombosis was absent.  There was no evidence of frequent recurrence with excessive redundant tissue.  There was no evidence of ulceration, fissures, trauma, rectal bleeding, infections, or loss of sphincter control.

VA treatment records dated October 2010 show the Veteran reported some itching and swelling at times.  Blood was occasionally present on tissue during toileting.  He treated his condition with hot water and Preparation H.  He denied any other active symptoms.

The Veteran underwent another VA examination in April 2011.  He reported anal itching, pain, and perianal discharge.  He reported a leakage of stool.  This occurred less than half the day in slight amounts, and no pad was needed.  He also reported a leakage of stool during sex.  On examination, external hemorrhoids were present and not reducible.  There was evidence of bleeding, but no signs of significant anemia.  Thrombosis was absent.  There was no evidence of frequent recurrence with excessive redundant tissue.  There was no evidence of ulceration, fissures, trauma, rectal bleeding, infections, or loss of sphincter control.  The examiner remarked that the anal leakage was described as residual stool after wiping.  This was due to the hemorrhoids, which caused difficulty with complete cleaning of the rectum after a bowel movement.  This was not a pathological condition and did not warrant any change in the diagnosis.  The effect of the Veteran's condition on daily activity was pain with defecation, sitting, or prolonged standing.

C.  Analysis

Based on the evidence of record, the Board finds that a compensable rating for hemorrhoids is not warranted prior to January 19, 2009.  The Veteran was afforded two examinations during this period.  During the first examination, the Veteran denied any significant problems, and no hemorrhoids were present on examination.  During the second examination, the Veteran denied any hemorrhoidal problems and declined an examination.  Clearly, these findings do not correspond to a 10 percent rating, which contemplates large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

Moreover, as of January 19, 2009, a rating in excess of 10 percent is not warranted.  As noted above, the criteria for a higher 20 percent rating include hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  Here, no fissures were present at any point during the period on appeal.  The January 2009 examiner noted no bleeding, and the April 2011 examiner noted bleeding but no anemia.  Therefore, the criteria for a 20 percent rating have not been met.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and difficulty toileting.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

The Board notes that the Veteran also reported stool leakage.  Diagnostic Code 7332, which addresses impairment of sphincter control, contemplates such symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7332.  However, as noted by the April 2011 examiner, this was due to difficulty wiping following a bowel movement.  This was not a pathological condition and did not warrant any change in the diagnosis.  Moreover, the examinations in this case did not reflect any impaired sphincter control.  Therefore, while the Board has considered a rating under Diagnostic Code 7332, the evidence does not demonstrate that the Veteran has a condition separate from his service-connected hemorrhoids that would warrant such a rating.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hemorrhoids with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the medical findings and reported symptoms are expressly contemplated in Diagnostic Code 7336.  To the extent that the Veteran described difficulties with difficulty cleaning after toileting, this alone is does not present such an exceptional deviation from the rating schedule. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for his hemorrhoids.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial compensable rating for hemorrhoids is denied prior to January 19, 2009.

A rating in excess of 10 percent for hemorrhoids is denied from January 19, 2009.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


